DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 17/499,626 filed on 10/12/2021 is presented for examination by the Examiner. Claims 1-20 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of Applicant's claim for priority as a CON of Non-Provisional Application 16/740,201 filed on 1/10/2020 now Patent 11,182,359 B2.

Drawings
The Applicant's drawings filed on 10/12/2021 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statements dated 10/12/2021, 11/22/2021, and 2/28/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, the Examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of paragraphs [0053] and [0095], and Figures 3 and 9 in the Applicant’s instant disclosure. Therefore, the method of claims 1-7 is statutory under 35 U.S.C. § 101.

With respect to claim 15 which is a computer program product claim comprising a computer readable storage medium having program instructions. The Examiner notes that the computer readable storage medium in lines 2 and 3 of claim 15 is interpreted as a hardware physical storage device as taken in view of paragraph [0100] lines 12-16 in the Applicant’s instant specification to exclude non-statutory embodiments such as signals, carrier wave, and transmission medium. Therefore, the computer program product of claims 15-20 is statutory under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the U.S. Patent number 11,182,359 B2 contain every element of claims 1-20 of the instant application respectively and as such anticipate(s) claims 1-20 of the instant application.
Initially, it should be noted that the instant application and the U.S. Patent number 11,182,359 B2 have the same inventive entities. The inventor and/or assignee for the U.S. Patent and the instant application are Rohit Ranchal, Aris Gkoulalas-Divanis, and Paul R. Bastide as the inventors; and International Business Machines Corporation as the assignee.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Similarity Search, Google Scholar, and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“determining data usage of data content of each data store of the plurality of data stores, wherein the data usage is indicative of frequency at which the data content of the data store is accessed;
receiving new data content;
determining a multi-level signature corresponding to the new data content, wherein the multi-level signature corresponding to the new data content maps the new data content into an ordered logical form comprising a plurality of data abstraction levels;
determining a data similarity between the new data content and at least one data store of the plurality of data stores based on the multi-level signature corresponding to the new data content, wherein the data similarity indicates the new data content is similar to data content of the at least one data store; and
selectively storing the new data content on one of the plurality of data stores based on the data similarity and data usage of the data content of the at least one data store”, as recited in the independent claims 1, 8 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/22/2022